Citation Nr: 0635958	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
January 2006.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claims.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a diagnosed PTSD disability.

3.  The veteran's service-connected hepatitis C disability is 
productive of subjective complaints of fatigue and malaise 
with no objective evidence of anorexia, weight loss, 
prescribed diet, continuous medication, or incapacitating 
episodes.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).

2.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for service-connected 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 7354 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
February 2003 and issued the rating decision which was the 
initial denial of the veteran's claim in August 2003.  Thus, 
VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the February 2003, January 2004 and April 2005 letters, VA 
informed the veteran of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also notes that the letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  
Additionally, the April 2005 letter explicitly directed the 
veteran to submit any relevant evidence in his possession.  
As such, the Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the claim of entitlement to service 
connection for PTSD, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his service connection claim, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating.  Despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD, any question as to the 
appropriate effective date or disability rating to be 
assigned is rendered moot.  

Following the February 2003 VCAA notice letter, the RO 
granted service connection for hepatitis C.  At that time, 
the RO assigned disability ratings and effective dates.  As 
set forth in Dingess, "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven."  The Court further held in Dingess that when a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Because the veteran's claim pertaining to 
hepatitis C has been granted, i.e., proven, and he was 
assigned an initial disability rating and an initial 
effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of a 
disability rating and an effective date, because the claim 
has already been proven and the purpose of section 5103(a) 
has been satisfied, that error was nonprejudicial.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board acknowledges the veteran's repeated 
assertions that he received treatment at the VA Medical 
Center (VAMC) in Dallas in the early 1970s and his requests 
that VA obtain these records.  The record shows that VA has 
made repeated requests for any VAMC Dallas treatment records 
for the veteran from the 1970s and that the record clearly 
shows that there are no additional treatment records 
available from the VAMC in Dallas.  Additionally, the Board 
notes that the veteran has been afforded several VA 
examinations in connection with his claims.  Thus, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service Connection for PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2005).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As an initial matter, the Board notes that the preponderance 
of the evidence is against a finding that the veteran has a 
current PTSD disability.  The veteran's extensive VA 
treatment records and private medical records fail to 
document any diagnosis of PTSD.  The Board notes that Social 
Security Administration (SSA) medical records show that PTSD 
was not diagnosed after psychiatric evaluation and an 
evaluation of the veteran's VA treatment records.  Moreover, 
the veteran underwent a VA examination in April 2003 and the 
examiner noted that the veteran did not meet the criteria for 
PTSD.  The examiner provided a diagnosis of "subclinical 
PTSD" because the veteran displayed some symptoms of PTSD, 
but did not meet the full criteria.  The examiner explained 
that the veteran did not meet the full criteria for PTSD 
because he did not report feelings of significant 
helplessness or hopelessness when he witnessed the traumatic 
events, and he did not endorse intrusive thoughts, flashbacks 
or severe avoidance behavior.  VA treatment records from May 
2003 note that after examining the veteran's records and May 
2003 VA examination report, the VA physician found that the 
veteran did not report events that would satisfy criterion 
"A" for PTSD.  Finally, the Board notes that the veteran 
underwent an additional VA examination in July 2005.  The 
examination report noted that there was very little change in 
the veteran's symptoms from the April 2003 VA examination and 
noted that the veteran continued to not meet the full 
diagnostic criteria for PTSD.  The examiner explained that 
the veteran did not meet the full diagnostic criteria for 
PSTD because, although he reported experiencing traumatic 
events, he did not report his response as intense fear, 
hopelessness or horror.  Additionally, he explained that 
although the veteran admitted to nightmares, he did not 
report intrusive thoughts or flashbacks.  Finally, the 
examiner also noted that the veteran failed to endorse 
hypervigilence or hyperstartle response and that he was able 
to enjoy fireworks.  For all of these reasons, the examiner 
found that the veteran did not meet the full diagnostic 
criteria for PSTD.  In short, the evidence of record does not 
demonstrate that the veteran has a current PTSD disability.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, entitlement to service connection for PTSD 
is not warranted.

Increased Rating for Hepatitis C

The veteran's hepatitis C disability is currently rated as 10 
percent disabling under Diagnostic Code 7354 which dictates 
that hepatitis C manifested by intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period warrants a 10 percent evaluation.  Hepatitis C 
manifested by daily fatigue, malaise, and anorexia, (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period warrants a 20 percent 
evaluation.  Hepatitis C manifested by daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and upper right quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period warrants a 40 percent evaluation. 38 C.F.R. § 
4.114, Diagnostic Code 7354.

For purposes of evaluating conditions under Diagnostic Code 
7354, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.115(a), Diagnostic 
Code 7354, Note (2).

For the purposes of evaluating conditions in § 4.114, the 
term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer. "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.

Turning to the relevant medical evidence of record, the Board 
notes that the veteran underwent a VA examination in April 
2003.  The examination report shows that the veteran denied 
having a liver biopsy or being treated with interferon for 
his hepatitis C.  The veteran denied nausea, vomiting, and 
melena, but noted experiencing hematemisis and hematochezia.  
The veteran reported that his weight had been stable.  He 
also claimed to experience right-sided abdominal pain once a 
week as well as fatigue.  On physical examination, the 
veteran weighed 215.5 pounds and there were no signs of 
anemia or malnutrition.  There was no clinical evidence of 
ascites.

VA treatment records show that the veteran underwent a liver 
biopsy in October 2003 which showed chronic inflammatory 
infiltrate in the portal triads with early lymph follicle 
formation.  The biopsy report noted that these changes were 
consistent with chronic hepatitis C with moderate 
inflammatory activity and no evidence of cirrhosis.  VA 
treatment record also appear to show treatment with 
interferon in late 2003 which was discontinued in December 
2003 because of retinopathy.

A June 2004 VA examination report shows that the veteran 
reported fatigue, variable appetite, and some digestive 
problems.  On examination, the veteran weighed 225 pounds 
with no signs of ascites.

A July 2005 VA examination report shows that the veteran 
reported fatigue, nausea and vomiting with stable weight.  On 
physical examination, the veteran weighed 216 pounds.  

After a thorough review of the relevant medical evidence of 
record, the Board finds that a preponderance of the evidence 
is against a finding that the veteran's hepatitis C warrants 
a disability evaluation in excess of 10 percent.  The 
evidence of record documents that the veteran reports 
continued fatigue and malaise.  However, the evidence fails 
to show anorexia as it shows that his weight has remained 
relatively stable with a slight weight gain.  His weight was 
205 pounds at the time of his 2001 diagnosis of hepatitis C 
and his weight was recorded as 216 pounds in July 2005.  
Moreover, there is no evidence of dietary restriction, 
continuous medication, or incapacitating episodes (requiring 
bedrest and treatment by a physician) having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12-month period.  Thus, the veteran's hepatitis C is not 
manifested by symptoms more closely approximating the rating 
criteria for a 20 percent disability rating.  Therefore, a 
disability rating in excess of 10 percent is not warranted in 
this instance.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his hepatitis C and treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board acknowledges the fact 
that the veteran has been awarded Social Security 
Administration (SSA) disability benefits on account of his 
chronic hepatitis C, hypertension, interstitial fibrosis, 
gastro esophageal reflux disease and polysubstance abuse.  
However, the SSA award is based on the impairment caused by 
all of the aforementioned conditions.  There is no evidence 
that the veteran's hepatitis C symptoms alone prevent him 
from employment, beyond the limitations contemplated by the 
schedular rating system, particularly in light of the fact 
that there is no evidence of any hospitalizations or 
inpatient treatment for his hepatitis C.  Consequently, the 
Board finds that the 10 percent rating assigned for the 
veteran's hepatitis C adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating is denied on an extra-schedular basis.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial disability rating for hepatitis C 
in excess of 10 percent is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


